DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the Amendment filed on 12/16/2020.
In the instant Amendment, claims 21, 28 and 35 have been amended; and claims 21, 28 and 35 are independent claims.  Claims 21-40 have been examined and are pending. This Action is made FINAL.

Response to Arguments
Applicant’s arguments with respect to claims 21, 28 and 35 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The new reference Lax et al. (US 8707442) used to address the limitations.
The amended claims 21, 28 and 35 have been addressed in rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made 

Claims 21, 26, 28, 33, 35 and 40 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Das et al. (“Das,” US 2009/0240724) in view of Lax et al. (“Lax,” US 8707442).

Regarding claim 21: Das discloses a system, comprising:
at least one processor (Das: fig. 8 item 1010 processor(s)); and
a memory (Das: fig. 8 item 1030 storage), comprising program instructions that when executed by the at least one processor cause the at least one processor to:
parse a template for deployment of one or more resources in a network- accessible service provider to identify parameter (Das: ¶0034 all or part of system 100 may be configured and deployed as part of a testing environment [...] the testing environment is first prepared as a source environment [...] next, the source environment is templatized; ¶0058-¶0060 the following attributes are applicable to a parameter element: id-Used as the variable name. Additionally used as a unique key if userinput from multiple task elements is being collated. name- Used to label fields when requesting input from the user), wherein the one or more resources provide an environment for execution of an application or execution of a network-accessible service (Das: ¶0076 one example of an interface is a browser executing on a client machine that connects to a server. The interface may display one or more graphical user interface (GUI) elements that prompt the user for information associated with an environment during one or more interactive sessions with the user. The interface may also include mechanisms that allow the user to upload information associated with the environment).
Das does disclose attributes are applicable to a parameter element but does not explicitly disclose identify an indirect parameter, that indirectly refers to an access key configuration value for the deployment of the one or more resources; determine the access key configuration value for the identified indirect parameter in the template and deploy the one or more resources in the network-accessible service provider according to the determined access key configuration value to create the environment for execution of the application or the network-accessible service.
However Lax discloses identify an indirect parameter, that indirectly refers to an access key configuration value for the deployment of the one or more resources (Lax: col. 3 lines 43-47 the dynamic URL construction module 410 generates access keys for content using content IDs and content accessing information received from the publisher server 110, and constructs dynamic URLs for the content);
determine the access key configuration value for the identified indirect parameter in the template (Lax: col. 5 lines 1-3 a template URL includes a plurality of parameters to be encoded and instructions for generating the access key using the encoding key and method); and
deploy the one or more resources in the network-accessible service provider according to the determined access key configuration value to create the environment for execution of the application or the network-accessible service (Lax: col. 5 lines 9-13 the "encode" element of the template URL signals the content accessor server 114 to encode the following template URL parameters with their respective parameter values to generate the access key; lines 28-36 the content URL access service module 316 provides a service that the content accessor server 114 can access in order to obtain the access key for the content directly from the publisher [...] the access service module 316 provides the service at a web site accessible to the content accessor server 114 over a secure connection. The content accessor server 114 accesses the service and provides with the required template URL parameter-value pairs).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate teaching of Lax with the system and method of Das to include an indirect parameter, that indirectly refers to an access key configuration value for the deployment of the one or more resources to provide users with a means for obtaining an access key associated with the dynamic URL to be generated based on the instructions specified in the template URL (Lax: col. 1 lines 54-56).

Regarding claim 26: Das in view of Lax discloses the system of claim 21.
Das further discloses wherein the program instructions further cause the at least one processor to perform the parse, the determination, and the deployment for one or more other resources in the network-accessible provider service according to the template, wherein the determined configuration values for the one or more other resources are different than the determined configuration values for the one or more resources (Das: ¶0083 in step 930, hardware and/or software resources are allocated to an instance of the environment defined in the environment definition. For example, a physical computer satisfying criteria specified by the environment definition and/or the environment template may be assigned to the environment. In another example, a virtual machine is created and assigned to the environment. Processors, memory, storage, and devices may be allocated to the environment. Operating systems, applications, and other software may be installed onto the physical or virtual machine).

Regarding claim 28: Das discloses a method, comprising:
performing, by one or more computing devices:
3parsing a template for deployment of one or more resources in a network- accessible service provider to identify parameter (Das: ¶0034 all or part of system 100 may be configured and deployed as part of a testing environment [...] the testing environment is first prepared as a source environment [...] next, the source environment is templatized; ¶0058-¶0060 the following attributes are applicable to a parameter element: id-Used as the variable name. Additionally used as a unique key if userinput from multiple task elements is being collated. name- Used to label fields when requesting input from the user), wherein the one or more resources provide an environment for execution of an application or execution of a network-accessible service (Das: ¶0076 one example of an interface is a browser executing on a client machine that connects to a server. The interface may display one or more graphical user interface (GUI) elements that prompt the user for information associated with an environment during one or more interactive sessions with the user. The interface may also include mechanisms that allow the user to upload information associated with the environment).

However Lax discloses identify an indirect parameter that indirectly refers to an access key configuration value for the deployment of the one or more resources (Lax: col. 3 lines 43-47 the dynamic URL construction module 410 generates access keys for content using content IDs and content accessing information received from the publisher server 110, and constructs dynamic URLs for the content);
determining the access key configuration value for the identified indirect parameter in the template (Lax: col. 5 lines 1-3 a template URL includes a plurality of parameters to be encoded and instructions for generating the access key using the encoding key and method); and
deploying the one or more resources in the network-accessible service provider according to the determined access key configuration value to create the environment for execution of the application or the network-accessible service (Lax: col. 5 lines 9-13 the "encode" element of the template URL signals the content accessor server 114 to encode the following template URL parameters with their respective parameter values to generate the access key; lines 28-36 the content URL access service module 316 provides a service that the content accessor server 114 can access in order to obtain the access key for the content directly from the publisher [...] the access service module 316 provides the service at a web site accessible to the content accessor server 114 over a secure connection. The content accessor server 114 accesses the service and provides with the required template URL parameter-value pairs).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate teaching of Lax with the system and method of Das to include an indirect parameter, that indirectly refers to an access key configuration value for the deployment of the one or more resources to provide users with a means for obtaining an access key associated with the dynamic URL to be generated based on the instructions specified in the template URL (Lax: col. 1 lines 54-56).
 
Regarding claim 33: Claim 33 is similar in scope to claim 26, and is therefore rejected under similar rationale.

Regarding claim 35: Das discloses a non-transitory, computer readable storage medium, storing program instructions that when executed by one or more computing devices, cause the one or more computing devices to implement:
parsing a template for deploying one or more resources in a network-accessible service provider to identify parameter (Das: ¶0034 all or part of system 100 may be configured and deployed as part of a testing environment [...] the testing environment is first prepared as a source environment [...] next, the source environment is templatized; ¶0058-¶0060 the following attributes are applicable to a parameter element: id-Used as the variable name. Additionally used as a unique key if userinput from multiple task elements is being collated. name- Used to label fields when requesting input from the user), and wherein the one or more resources provide an environment for execution of an application or execution of a network-accessible service (Das: ¶0076 one example of an interface is a browser executing on a client machine that connects to a server. The interface may display one or more graphical user interface (GUI) elements that prompt the user for information associated with an environment during one or more interactive sessions with the user. The interface may also include mechanisms that allow the user to upload information associated with the environment).
Das does disclose attributes are applicable to a parameter element but does not explicitly disclose identify an indirect parameter that indirectly refers to an access key configuration value for the deployment of the one or more resources; determining the access key configuration value for the identified indirect parameter in the template and deploying the one or more resources in the network-accessible service provider according to the determined access key configuration value to create the environment for execution of the application or the network-accessible service.
However Lax discloses identify an indirect parameter that indirectly refers to an access key configuration value for the deployment of the one or more resources (Lax: col. 3 lines 43-47 the dynamic URL construction module 410 generates access keys for content using content IDs and content accessing information received from the publisher server 110, and constructs dynamic URLs for the content);
determining the access key configuration value for the identified indirect parameter in the template (Lax: col. 5 lines 1-3 a template URL includes a plurality of parameters to be encoded and instructions for generating the access key using the encoding key and method); and
deploying the one or more resources in the network-accessible service provider according to the determined access key configuration value to create the environment for execution of the application or the network-accessible service (Lax: col. 5 lines 9-13 the "encode" element of the template URL signals the content accessor server 114 to encode the following template URL parameters with their respective parameter values to generate the access key; lines 28-36 the content URL access service module 316 provides a service that the content accessor server 114 can access in order to obtain the access key for the content directly from the publisher [...] the access service module 316 provides the service at a web site accessible to the content accessor server 114 over a secure connection. The content accessor server 114 accesses the service and provides with the required template URL parameter-value pairs).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate teaching of Lax with the system and method of Das to include an indirect parameter, that indirectly refers to an access key configuration value for the deployment of the one or more resources to provide users with a means for obtaining an access key associated with the dynamic URL to be generated based on the instructions specified in the template URL (Lax: col. 1 lines 54-56).

Regarding claim 40: Claim 40 is similar in scope to claim 26, and is therefore rejected under similar rationale.

Claims 22-23, 29-30 and 36-37 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Das et al. (“Das,” US 2009/0240724) in view of Lax et al. (“Lax,” US 8707442) and Goldband et al. (“Goldband,” US 9026608).

Regarding claim 22: Das in view of Lax discloses the system of claim 21.
Das in view of Lax does not explicitly disclose wherein the program instructions further cause the at least one processor to receive the template via an Application Programming Interface (API) for the network-accessible service provider.
However Goldband discloses wherein the program instructions further cause the at least one processor to receive the template via an Application Programming Interface (API) for the network-accessible service provider (Goldband: col. 3 lines 9-10 a template mapping a request parameter received by API resource 120).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate teaching of Goldband with the system and method of Das and Lax to include at least one processor to receive the template via an Application Programming Interface (API) for the network-accessible service provider to provide users with a means for building templates for combining data from various data sources (Goldband: col. 2 lines 37-38).

Regarding claim 23: Das in view of Lax discloses the system of claim 21.
Das in view of Lax does not explicitly disclose wherein the template describes deployment output for deploying the one or more resources and wherein the program 2instructions further cause the at least one processor to provide the deployment output 
However Goldband discloses wherein the template describes deployment output for deploying the one or more resources (Goldband: col. 4 lines 38-41 At step 230, a computing device receives selection, from a user, mapping of the custom request to one or more output template variables (i.e., map the output of the custom request to the template inputs)) and wherein the program 2instructions further cause the at least one processor to provide the deployment output according to the template based, at least in part, on the deployment of the one or more resources (Goldband: col. 9 lines 1-5 the template configuration controller 503 may determine an action 504 depending on the template configuration input 502. If the template configuration input 502 indicates that a user wishes to create a new template, action 504 directs the data flow to create 505 and a template configuration create service 506).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate teaching of Goldband with the system and method of Das and Lax to include provide the deployment output according to the template based on the deployment of the one or more resources to provide users with a means for building templates for combining data from various data sources (Goldband: col. 2 lines 37-38).

Regarding claim 29: Claim 29 is similar in scope to claim 22, and is therefore rejected under similar rationale.
Regarding claim 30: Claim 30 is similar in scope to claim 23, and is therefore rejected under similar rationale.
Regarding claim 36: Claim 36 is similar in scope to claim 22, and is therefore rejected under similar rationale.
Regarding claim 37: Claim 37 is similar in scope to claim 23, and is therefore rejected under similar rationale.

Claims 24-25, 27, 31-32, 34, and 38-39 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Das et al. (“Das,” US 2009/0240724) in view of Lax et al. (“Lax,” US 8707442) and Pacifici et al. (“Pacifici,” US 2009/0077090).

Regarding claim 24: Das in view of Lax discloses the system of claim 21.
Das in view of Lax does not explicitly disclose wherein the template describes one or more dependencies between the one or more resources and wherein the program instructions further cause the at least one processor to determine an order to deploy the one or more resources according to the one or more dependencies in the template, wherein the deployment is performed according to the determined order.
However Pacifici discloses wherein the template describes one or more dependencies between the one or more resources (Pacifici: ¶0052 a virtual software resource template is the set of VM images and metadata, a virtual software resource template is a collection of one or more freeze-dried software stack(s) with associated metadata) and wherein the program instructions further cause the at least one processor to determine an order to deploy the one or more resources according to the one or more dependencies in the template, wherein the deployment is performed according to the determined order (Pacifici: ¶0052 A freeze-dried Software stack is a software stack comprised of pre-configured, pre-tuned, and hardened components, such as an operating system, an application server, a database, and a set of applications. A pre-tuned or hardened component is a component whose configuration, all the parameters that influence the behavior of the component at run time, has been already executed and the results stored in the virtual machine image).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate teaching of Pacifici with the system and method of Das and Lax to include determine an order to deploy the one or more resources according to the one or more dependencies in the template to provide users with a means for identifying metadata to describe a set of dependencies of a set of Software components in the distributed Software application from data associated with the set of software components (Pacifici: ¶0009).

Regarding claim 25: Das in view of Lax discloses the system of claim 21.
Das in view of Lax does not explicitly disclose wherein the template includes a policy specifying permissions for one or more users with respect to the one or more resources and wherein the program instructions further cause the at least one processor to enforce the policy with respect to the one or more resources.
However Pacifici discloses wherein the template includes a policy specifying permissions for one or more users with respect to the one or more resources and wherein the program instructions further cause the at least one processor to enforce the policy with respect to the one or more resources (Pacifici: ¶0060 Scale-out/clustering information is metadata that identifies the policies associated with scale-out of virtual Software resource templates; ¶0082 application component manager 630 may present sequencing data structure 632 to a user … for verification before changing the operational state of the set of Software components).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate teaching of Pacifici with the system and method of Das and Lax to include template includes a policy specifying permissions for one or more users with respect to the one or more resources to provide users with a means for identifying the policies associated with scale-out of virtual Software resource templates (Pacifici: ¶0060).

Regarding claim 27: Das in view of Lax discloses the system of claim 21.
Das in view of Lax does not explicitly disclose wherein the program instructions further cause the at least one processor to receive the template via a command line tool for the network-accessible service provider.
However Pacifici discloses wherein the program instructions further cause the at least one processor to receive the template via a command line tool for the network-accessible service provider (Pacifici: ¶0062 Command Line Interface (CLI) client software stack “uses” IT Service Management data server software stack).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate teaching of Pacifici with the system and method of Das and Lax to include the program instructions cause the at least one processor to receive the template via a command line tool for the network-accessible service provider to provide users with a means for identifying metadata to describe a set of dependencies of a set of Pacifici: ¶0009).

Regarding claim 31: Claim 31 is similar in scope to claim 24, and is therefore rejected under similar rationale.
Regarding claim 32: Claim 32 is similar in scope to claim 25, and is therefore rejected under similar rationale.
Regarding claim 34: Claim 34 is similar in scope to claim 27, and is therefore rejected under similar rationale.
Regarding claim 38: Claim 38 is similar in scope to claim 24, and is therefore rejected under similar rationale.
Regarding claim 39: Claim 39 is similar in scope to claim 25, and is therefore rejected under similar rationale.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fahimeh Mohammadi whose telephone number is (571)270-7857.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 5712705002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/FAHIMEH MOHAMMADI/    Examiner, Art Unit 2439                        



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439